                                                                                                                                          FILED
                                                                                                                              11/3/2020 10:02 AM
                                                                                                                         FELICIA PITRE
2 CIT/   ESERVE
              Case (JURY  DEMAND) Document 1-6 Filed 12/28/20 Page 1 of 7 PageID 15
                   3:20-cv-03726-C                                                                   '                 DISTRICT CLERK
                                                                                                                     DALLAS CO., TEXAS
                                                                                                             JAVIER HERNANDEZ DEPUTY
                                                                 Dc-2o-1 6452
                                             CAUSE No.

            SAMANTHA NICOLE GALVAN                                §    IN THE DISTRICT COURT
             Plaintiff,                                           §
                                                                  §
                                                                  §    95TH
             vs.                                                  §
                                                                  §    __
                                                                              JUDICIAL DISTRICT
                                                                  §
             REGINALD JEROME HOWELL and                           §
             GLOBAL CARGO TRUCKING, INC.                          §
             Defendants.                                          §     DALLAS COUNTY, TEXAS
                                                                  §

                               PLAINTIFF’S ORIGINAL PETITION AND JURY DEMAND
            T0 THE HONORABLE JUDGE OF SAID COURT:
                       NOW COMES Plaintiff SAMANTHA NICOLE GALVAN complaining of Defendants

            REGINALD JEROME HOWELL                     and   GLOBAL CARGO TRUCKING, INC.                   and would


            respectfully show the Court and Jury as follows:

                                                                 I.
                                                      DISCOVERY LEVEL
                        Pursuant to Texas Rules of Civil Procedure 190.4, Plainti‘s     move the Court to set this case

            for a Level HI Discovery Control Plan.

                                                                 II.
                                                             PARTIES

               t
                        Plaintiff SAMANTHA NICOLE GALVAN is an individual who resides in Dallas County,

            Texas, and may be contacted only through the undersigned attorneys Of record.

                        Defendant    REGINALD JEROME HOWELL                 is an individual who resides in McLean

            County, Illinois and may be served with process at 1434 E. COILege Ave. Apt. 1. Normal. IL 61761 -

            29_3_2_,   or wherever he may be found.

                        Defendant,   GLOBAL CARGO TRUCKING, INC, is                   a business or trade name for a

            business that is a proprietorship, partnership, corporation, or subsidiary or division of a corporation

            or partnership, engaged in doing business in the State Of Texas with its principal place       of business
            in Bloomington, Illinois, which is located in McLean County. Defendant                 GLOBAL CARGO
            PLAINTIFF’S ORIGINAL PETITION AND JURY DEMAND                                                     P age   |
                                                                                                                          I
   Case 3:20-cv-03726-C Document 1-6 Filed 12/28/20                     Page 2 of 7 PageID 16



TRUCKING, INC.,      has designated   Edm Ksiag         as its registered agent for service   of process.

Therefore, said corporation may be served with process at its registered agent,      Edm Ksiag, 600
Tollgate Road, Suite C, Elggg' Illinois 60123, or wherever it may be found, pursuant to the Texas

Long-Arm Statute, Tex. Civ. Prac. & Rem. Code §§ 17.04l—.045.
                                                 III.


       Venue of this lawsuit is proper in Dallas County because all or a substantial part of the

 events or omissions giving rise to this claim occurred in Dallas County. See Texas Civil Practice

 and Remedies Code section 15.002 (a) (1).

       Jurisdiction is appropriate in this court because Plaintiff seeks monetary relief equal to or

  less than $100,000.00 and non-monetary relief, which is within this Court’s jurisdictional limits.

                                       IV.
                   VICARIOUS LIABILITY - RESPONDEAT SUPERIOR
        On information and belief, the acts of Defendant       REGINALD JEROME HOWELL were

performed while in the employment       of Defendant GLOBAL CARGO TRUCKING, INC., and

were within the scope    of that employment or within        the authority delegated to the employee.

Whenever in this Petition it is alleged that Defendants did, or failed to do, any particular act and/or

omission, it is meant that Defendants, acting individually, or by and through agents, ofcers,

directors, servants, and employees, either did, or failed to do, that particular act and/or omission,

in the course and scope of his employment, agency or contract with Defendant, and in the

furtherance   of Defendant’s business. Pursuant    to Texas Rule     of Civil Procedure 28, any entity

doing business under an assumed name may be sued in its assumed name for the purpose of

enforcing against it a substantive right.




                                                  V.
PLAINTIFF’S ORIGINAL PETITION AND JURY DEMAND                                                    P ag e   l
                                                                                                              2
    Case 3:20-cv-03726-C Document 1-6 Filed 12/28/20                   Page 3 of 7 PageID 17


                                       JOINT ENTERPRIS
       All of the allegations contained in the previous paragraphs are re-alleged herein.

       GLOBAL CARGO TRUCKING, INC.,                    (hereinaer   “GLOBAL”)        should be held

vicariously liable for all actions and omissions of its employee Defendant REGINALD JEROME

HOWELL, because at the time of the event at issue, Defendants were engaged in a joint enterprise

with each other and had an agreement, a common purpose, a community of pecuniary interest in

that common purpose, and an equal right to direct and control the enterprise.

       Under information and belief, at the time of the event at issue, the driver for    GLOBAL,

REGINALD JEROME HOWELL, was acting within the scope of the enterprise. Consequently,

each party involved in the enterprise is considered an agent    of the other and all parties and they

become liable for the negligent acts   of others.

                                                 VI.
                                                FACTS
                                             The Collision
       On or about January     ll,   2019, Plaintiff SAMANTHA NICOLE         GALVAN      was driving

Southbound on Cedar Springs Road in her 2003 Green Honda CR—V in Dallas County, Texas when

suddenly and without warning, Defendant       REGINALD JEROME HOWELL, who was driving a

2016 White Volvo power unit, towing a large trailer, made a left turn across Cedar Springs Road

directly in front of Plaintiff to enter a private drive. Despite Plaintiff’s attempt to avoid crashing

into the tractor trailer, because Defendant abruptly and quickly turned across the road without

yielding to Plaintiff, it was impossible for Plaintiff to avoid hitting Defendant.

       Because of the collision, Plaintiff sustained injuries to her neck, middle back, lower back,

right shoulder, left shoulder, head and lower extremities. Plaintiff has received extensive medical

treatment for the injuries that she sustained in this crash.




PLAINTIFF’S ORIGINAL PETITION AND JURY DEMAND                                               Pa g e   I   3
    Case 3:20-cv-03726-C Document 1-6 Filed 12/28/20                   Page 4 of 7 PageID 18


                                               VII.
                                            NEQLIGENCE
       All of the allegations contained in the previous paragraphs are re-alleged herein.

       Negligence here is pleaded as ordinary negligence.            All    such theories are pleaded

cumulatively and in the alternative.

                                          Ordinary Negligence

       Through its employee, REGINALD JEROME HOWELL, GLOBAL had a duty to exercise

the degree   of care that a reasonably careful driver would use to avoid harm         to others under

circumstances similar to those described herein.

       Plaintiff would show the Court that at the time and place of the event hereinabove described,

Defendant was guilty of the following acts of negligence to wit:

             a.   Failure to keep such lookout as a person of ordinary prudence would have kept
                  under the same or similar circumstances;

                  Operating the power unit without due regard for the rights of others;

                  Failure to operate the power unit in a safe and prudent manner, such as a person of
                  ordinary care would have done under the same or similar circumstances;

                  Failure to maneuver the vehicle in a reasonable and safe manner so as not to
                  endanger other motorists;

                  Failure to take proper evasive action;

                  Failure to drive attentively

                  Failure to make a timely application of the brakes; and

                  Failure to adhere to and follow the Texas Commercial Motor Vehicle Driver’s
                  Handbook, the Federal Motor Carrier Safety Regulations Handbook, and the Texas
                  Transportation Code;

                  Failure to maintain an assured safe clear distance between the power unit and
                  Plaintiff SAMANTHA NICOLE GALVAN’S vehicle;

                  Failure to obtain the necessary training, education, and knowledge to safely operate
                  the power unit and trailer in question; and



PLAINTIFF’S ORIGINAL PETITION AND JURY DEMAND                                                P age   l   4
    Case 3:20-cv-03726-C Document 1-6 Filed 12/28/20                      Page 5 of 7 PageID 19


             k. Such other and further acts of negligence as may be shown in the trial of this case
                as discovery progresses.

       Each of such acts and omissions, singularly or in combination with others, were a

proximate cause    of the injuries of Plaintiff, SAMANTHA NICOLE GALVAN, which Plaintiff

prays for judgment in an amount in excess of the minimum jurisdictional limits of this Court.

        Each and every one of the foregoing acts and omissions, as well as others, which are not

specically   mentioned herein, constitute negligence and each and every such act and/or omission

were the proximate cause of the collision and of Plaintiff‘s damages, for which Plainti‘       prays for

judgment in an amount in excess of the minimum jurisdictional limits of the Court.

                                                VIII.
                                              DAMAGES

        Defendants’ conduct, as alleged hereinabove, was a direct, proximate, and producing cause

of Plaintiff‘s damages resulting from their injuries, and of the following general and special

damages including:

    a) The physical pain and suffering and mental anguish sustained by Plaintiff in the past;

    b) The physical pain and suffering and mental anguish, that Plainti‘            will, in reasonable

        probability, sustain in the future;

    c) The physical impairment     su‘ered    by Plaintiff in the past;

    d) The physical impairment that each Plaintiff will, in reasonable probability, sustain in the

        future;

    e) The past disgurement      suffered by Plaintiff in the past;

    f) The future disgurement      that Plaintiff will, in reasonable probability, sustain in the future;

    g) Medical expenses incurred by Plaintiff in the past;

    h) Medical expenses that Plaintiff will, in reasonable probability, incur in the future;

    i) Plainti’s    loss of earnings sustained in the past;


pLAmm-‘r’s ORIGINAL PETITION AND JURY DEMAND                                                   P ag e   I   5
   Case 3:20-cv-03726-C Document 1-6 Filed 12/28/20                     Page 6 of 7 PageID 20


   j)   The lost earning capacity that Plaintiff will, in reasonable probability, sustain in the future;

        and

   k) Pre-judgment and post-judgment interest.

   l) Court costs

   m)   All other relief to which Plainti' is entitled.

                                            IX.
                                   CONDITIONS PRECEDENT

        All   conditions precedent to Plaintiff’s claims for relief have been performed or have

occurred.


        By their acts and omissions described herein, Defendants intentionally, knowingly and/or

recklessly caused serious bodily injury to Plaintiff SAMANTHA NICOLE             GALVAN within the

meaning of Texas    Civil Practices and Remedies Code Section 41 .008(c)(7).

                                       X.
                   NOTICE OF INTENT TO USE DISCOVERY AT TRIAL

        Pursuant to Texas Rule     of Civil Procedure 193.7, Plaintiff hereby gives notice      that she

intends to use all discovery instruments produced in this case at trial. Such discovery instruments

include, but are not limited to, all documents Defendants have produced in response to Plaintiff’s

written discovery requests.

                                           XI.
                                 REQUESTS FOR DISCLOSURE
        Pursuant to Texas Rule       of Civil Procedure 194, Plaintiff requests        that Defendants

REGINALD JEROME HOWELL and GLOBAL CARGO TRUCKING, INC. provide responses




                                          W
to Plaintiff’s requests for disclosure of the information or material described in Rule 194.2(a)—(l).

                                                  XII.


    Plaintiff demands that all issues of fact in this case be tried to a properly impaneled jury.


PLAINTIFF’S ORIGINAL PETITION AND JURY DEMAND                                                  Page   l   6
    Case 3:20-cv-03726-C Document 1-6 Filed 12/28/20                   Page 7 of 7 PageID 21



        WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that Defendants be cited to

appear and answer herein and, that upon nal      trial, Plaintiff has judgment against Defendants for

all damages proved, all of which are within the jurisdictional limits of this Court, for costs ofcourt,

for prejudgment interest in accordance with the law and for interest on the judgment until the time

the judgment is paid, and for such other and further relief to which Plaintiff may show themselves

to be justly entitled




Date: November 3, 2020




                                               Respectfully submitted,

                                               SIMON GREENSTONE PANATIER, PC

                                               By!
                                               ORLANDO VERA
                                               State Bar No. 241 0001 8
                                               CHARLES E. SOECHTING, JR.
                                               State Bar No. 24044333
                                               1201 Elm Street, Suite 3400
                                               Dallas, TX 75270
                                               Telephone: (214) 276-7680
                                               Facsimile: (214) 276-7699
                                               overabsgptrialcom
                                               cesr),   sgptrialeom

                                               ATTORNEYS FOR PLAINTIFF




PLAINTIFF’S ORIGINAL PETITION AND JURY DEMAND                                                 Page   |
                                                                                                         7
